EXHIBIT 10.14

INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (the “Agreement”) is entered into as of
the 28th day of July, 2003, by and among Sirna Therapeutics, Inc., a Delaware
corporation (the “Company”) and the indemnitees listed on the signature pages
hereto (each an “Indemnitee” and collectively, the “Indemnitees”).

 

 

 

 

 

RECITALS

 

        A.     The Company and the Indemnitees recognize the continued
difficulty in obtaining liability insurance for the Company’s directors,
officers, employees, controlling persons, agents and fiduciaries, the
significant increases in the cost of such insurance and the general reductions
in the coverage of such insurance.

 

 

 

 

 

        B.     The Company and the Indemnitees further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, controlling persons, agents and fiduciaries to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.

 

 

 

        C.     The Indemnitees do not regard the prior protection available as
adequate under the circumstances, and the Indemnitees and other directors,
officers, employees, controlling persons, agents and fiduciaries of the Company
are not willing to serve in such capacities without additional protection, so
the Company and the Indemnitees desire to enter into this Agreement.

 

 

 

        D.     The Company (i) desires to attract and retain the involvement of
highly qualified groups, such as the Indemnitees, to serve the Company and, in
part, to induce each Indemnitee to be involved with the Company and (ii) wishes
to provide for the indemnification and advancing of expenses to each Indemnitee
to the maximum extent permitted by law.

 

 

 

        E.     In view of the considerations set forth above, the Company
desires that each Indemnitee be indemnified by the Company as set forth herein.

 

 

 

 

 

NOW, THEREFORE, the Company and each Indemnitee hereby agrees as follows:

 

 

 

 

 

 

 

1.

Indemnification.

 

 

 

 

 

                          a.     Indemnification of Expenses.  The Company shall
indemnify and hold harmless each Indemnitee (including, without limitation, its
respective directors, officers, partners, employees, agents and spouses) and
each person who controls any of them or who may be liable within the meaning of
Section 15 of the Securities Act of 1933, as amended (the “Securities Act”), or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) to the fullest extent permitted by law if such Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
or any hearing, inquiry or investigation that such Indemnitee reasonably
believes might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) by reason of (or
arising in part out of) any event or occurrence related to the fact that such
Indemnitee is or was a director, officer, employee, controlling person, agent or
fiduciary of the Company, or any subsidiary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, controlling
person, agent or fiduciary of another



--------------------------------------------------------------------------------

corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action or inaction on the part of such Indemnitee while serving in such
capacity including, without limitation, any and all losses, claims, damages,
expenses and liabilities, joint or several (including, without limitation, any
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit, proceeding or any claim
asserted) under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, which relate directly
or indirectly to the registration, purchase, sale or ownership of any securities
of the Company or to any fiduciary obligation owed with respect thereto
(hereinafter an “Indemnification Event”) against any and all expenses
(including, without limitation, reasonable attorneys’ fees and all other
reasonable costs, expenses and obligations incurred in connection with
investigating, defending a witness in or participating in (including, without
limitation, on appeal), or preparing to defend, be a witness in or participate
in, any such action, suit, proceeding, alternative dispute resolution mechanism,
hearing, inquiry or investigation), judgments, fines, penalties and amounts paid
in settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of such Claim and any federal,
state, local or foreign taxes imposed on such Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement (collectively,
hereinafter “Expenses”), including, without limitation, all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses.  Such payment of allowed Expenses shall be made by the Company
as soon as practicable but in any event no later than five (5) days after
written demand by the Indemnitee therefor is presented to the Company.

 

                          b.     Reviewing Party.  Notwithstanding the
foregoing, (i) the obligations of the Company under Section 1(a) shall be
subject to the condition that the Reviewing Party (as described in Section 10(e)
hereof) shall not have determined (in a written opinion, in any case in which
the Independent Legal Counsel referred to in Section 10(d) hereof is involved)
that an Indemnitee would not be permitted to be indemnified under applicable
law, and (ii) each Indemnitee acknowledges and agrees that the obligation of the
Company to make an advance payment of Expenses to an Indemnitee pursuant to
Section 2(a) (an “Expense Advance”) shall be subject to the condition that, if,
when and to the extent that the Reviewing Party determines that an Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by such Indemnitee (who hereby agrees to
reimburse the Company) for all such amounts theretofore paid; provided, however,
that if such Indemnitee has commenced or thereafter commences legal proceedings
in a court of competent jurisdiction to secure a determination that such
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that such Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and such Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed).  An Indemnitee’s obligation to
reimburse the Company for any Expense Advance shall be unsecured and no interest
shall be charged thereon if such reimbursement is made within thirty (30) days
of such final judicial determination, unless otherwise required by the court. 
If there has not been a Change in Control (as defined in Section 10(c) hereof),
the Reviewing Party shall be selected by the Board of Directors, and if there
has been such a Change in Control (other than a Change in Control that has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 10(d) hereof.  If there has
been no determination by the Reviewing Party or if the Reviewing Party
determines that an Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, the Indemnitee shall have
the right to commence litigation seeking an initial determination by the court
or challenging any such determination by the Reviewing Party or any aspect
thereof, including, without limitation, the legal or factual bases therefor, and
the Company hereby consents to service of process and to appear in any such
proceeding.  Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and such Indemnitee.

2



--------------------------------------------------------------------------------

                          c.     Contribution.  If the indemnification provided
for in Section 1(a) above for any reason is held by a court of competent
jurisdiction to be unavailable to an Indemnitee in respect of any losses,
claims, damages, expenses or liabilities referred to therein, then the Company,
in lieu of indemnifying such Indemnitee thereunder, shall contribute to the
amount paid or payable by such Indemnitee as a result of such losses, claims,
damages, expenses or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Indemnitees, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Indemnitees in connection with the action or inaction that
resulted in such losses, claims, damages, expenses or liabilities, as well as
any other relevant equitable considerations.  In connection with the
registration of the Company’s securities, the relative benefits received by the
Company and the Indemnitees shall be deemed to be in the same respective
proportions that the net proceeds from the offering (before deducting expenses)
received by the Company and the Indemnitees, in each case as set forth in the
table on the cover page of the applicable prospectus, bear to the aggregate
public offering price of the securities so offered.  The relative fault of the
Company and the Indemnitees shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Indemnitees and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

                 The Company and the Indemnitees agree that it would not be just
and equitable if contribution pursuant to this Section 1(c) were determined by
pro rata or per capita allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  In connection with the registration of the Company’s
securities, in no event shall an Indemnitee be required to contribute any amount
under this Section 1(c) in excess of the lesser of (i) that proportion of the
total of such losses, claims, damages or liabilities that are indemnified
against, equal to the proportion of the total securities sold under such
registration statement that are being sold by such Indemnitee or (ii) the
proceeds received by such Indemnitee from its sale of securities under such
registration statement.  No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 

                           d.     Survival Regardless of Investigation.  The
indemnification and contribution provided for in this Section 1 will remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnitees or any officer, director, employee, agent or controlling person
of the Indemnitees.

 

                           e.     Change in Control.  The Company agrees that if
there is a Change in Control of the Company (other than a Change in Control that
has been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to such Change in Control) then, with respect to all
matters thereafter arising concerning the rights of the Indemnitees to payments
of Expenses under this Agreement or any other agreement or under the Company’s
Certificate of Incorporation or Bylaws as now or hereafter in effect,
Independent Legal Counsel (as defined in Section 10(d) hereof) shall be selected
by the Indemnitees and approved by the Company (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and the Indemnitees as to whether and to what
extent the Indemnitees would be permitted to be indemnified under applicable
law.  The Company agrees to abide by such opinion and to pay the reasonable fees
of the Independent Legal Counsel referred to above and to fully indemnify such
counsel against any and all expenses (including, without limitation, reasonable
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

3



--------------------------------------------------------------------------------

                            f.     Mandatory Payment of Expenses. 
Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitees have been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in the defense of any
action, suit, proceeding, inquiry or investigation referred to in Section 1(a)
hereof or in the defense of any claim, issue or matter therein, each Indemnitee
shall be indemnified against all Expenses incurred by such Indemnitee in
connection herewith.

 

 

 

2.

Expenses; Indemnification Procedure.

 

 

 

 

                          a.     Advancement of Expenses.  The Company shall
advance all Expenses incurred by the Indemnitees.  The advances to be made
hereunder shall be paid by the Company to the Indemnitees as soon as practicable
but in any event no later than five (5) days after written demand by such
Indemnitees therefor to the Company.

 

                          b.     Notice/Cooperation by the Indemnitees.  Each
Indemnitee shall give the Company notice in writing as soon as practicable of
any Claim made against such Indemnitee for which indemnification will or could
be sought under this Agreement.  Notice to the Company shall be directed to the
Company’s Chief Executive Officer at the Company’s address (or such other
address as the Company shall designate in writing to the Indemnitees).

 

                          c.     No Presumptions; Burden of Proof.  For purposes
of this Agreement, the termination of any Claim by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the
Indemnitees did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.  In addition, neither the failure of the Reviewing
Party to have made a determination as to whether an Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that an Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by such Indemnitee to secure a judicial determination that
such Indemnitee should be indemnified under applicable law, shall be a defense
to an Indemnitee’s claim or create a presumption that such Indemnitee has not
met any particular standard of conduct or did not have any particular belief. 
In connection with any determination by the Reviewing Party or otherwise as to
whether an Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that an Indemnitee is not so
entitled.

 

                          d.     Notice to Insurers.  If, at the time of the
receipt by the Company of a notice of a Claim pursuant to Section 2(b) hereof,
the Company has liability insurance in effect that may cover such Claim, the
Company shall give prompt notice of the commencement of such Claim to the
insurers in accordance with the procedures set forth in each of the policies. 
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitees, all amounts payable as a
result of such action, suit, proceeding, inquiry or investigation in accordance
with the terms of such policies.

 

                          e.     Selection of Counsel.  In the event the Company
shall be obligated hereunder to pay the Expenses of any Claim, the Company shall
be entitled to assume the defense of such Claim, with counsel approved by the
applicable Indemnitee, upon the delivery to such Indemnitee of written notice of
its election to do so.  After delivery of such notice, approval of such counsel
by the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to such Indemnitee under this Agreement for any fees of
counsel subsequently incurred by such Indemnitee with respect to the same Claim;
provided that, (i) the Indemnitee shall have the right to employ such
Indemnitee’s counsel in any such Claim at the Indemnitee’s expense and (ii) if
(A) the employment of

4



--------------------------------------------------------------------------------

counsel by the Indemnitee has been previously authorized by the Company, (B)
such Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and such Indemnitee in the conduct of any such
defense, or (C) the Company shall not continue to retain such counsel to defend
such Claim, then the fees and expenses of the Indemnitee’s counsel shall be at
the expense of the Company.  The Company shall have the right to conduct such
defense as it sees fit in its sole discretion, including, without limitation,
the right to settle any claim against any Indemnitee without the consent of such
Indemnitee.

 

                 3.     Additional Indemnification Rights; Nonexclusivity.

 

 

 

 

                          a.     Scope.  The Company hereby agrees to indemnify
the Indemnitees to the fullest extent permitted by law, even if such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company’s Certificate of Incorporation, the Company’s Bylaws or
by statute.  In the event of any change after the date of this Agreement in any
applicable law, statute or rule that expands the right of a Delaware corporation
to indemnify a member of its Board of Directors or an officer, employee,
controlling person, agent or fiduciary, it is the intent of the parties hereto
that the Indemnitees shall enjoy by this Agreement the greater benefits afforded
by such change.  In the event of any change after the date of this Agreement in
any applicable law, statute or rule that narrows the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder except
as set forth in Section 8(a) hereof.

 

                          b.     Nonexclusivity.  The indemnification provided
by this Agreement shall be in addition to any rights to which the Indemnitees
may be entitled under the Company’s Certificate of Incorporation, its Bylaws,
any agreement, any vote of stockholders or disinterested directors, the Delaware
General Corporation Law, or otherwise. The indemnification provided under this
Agreement shall continue as to each Indemnitee for any action such Indemnitee
took or did not take while serving in an indemnified capacity even though the
Indemnitee may have ceased to serve in such capacity.

 

                 4.     No Duplication of Payments.  The Company shall not be
liable under this Agreement to make any payment in connection with any Claim
made against any Indemnitee to the extent such Indemnitee has otherwise actually
received payment (under any insurance policy, Certificate of Incorporation,
Bylaw or otherwise) of the amounts otherwise indemnifiable hereunder.

 

                 5.     Partial Indemnification.  If any Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for any
portion of Expenses incurred in connection with any Claim, but not, however, for
all of the total amount thereof, the Company shall nevertheless indemnify such
Indemnitee for the portion of such Expenses to which such Indemnitee is
entitled.

 

                 6.     Mutual Acknowledgement.  The Company and each Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
controlling persons, agents or fiduciaries under this Agreement or otherwise. 
Each Indemnitee understands and acknowledges that the Company has undertaken or
may be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s rights under public policy to
indemnify the Indemnitees.

 

                 7.     Liability Insurance.  To the extent the Company
maintains liability insurance applicable to directors, officers, employees,
control persons, agents or fiduciaries, each of the Indemnitees shall be covered
by such policies in such a manner as to provide the Indemnitees the same rights
and

5



--------------------------------------------------------------------------------

benefits as are accorded to the most favorably insured of the Company’s
directors, if such Indemnitee is a director, or of the Company’s officers, if
such Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, controlling persons, agents or fiduciaries, if such
Indemnitee is not an officer or director but is a key employee, agent, control
person, or fiduciary.

 

 

 

 

 

                 8.     Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

                          a.     Claims Initiated by an Indemnitee.  To
indemnify or advance expenses to any Indemnitee with respect to Claims initiated
or brought voluntarily by such Indemnitee and not by way of defense, except (i)
with respect to actions or proceedings to establish or enforce a right to
indemnify under this Agreement or any other agreement or insurance policy or
under the Company’s Certificate of Incorporation or Bylaws now or hereafter in
effect relating to Claims for Indemnifiable Events, (ii) in specific cases if
the Board of Directors has approved the initiation or bringing of such Claim, or
(iii) as otherwise required under Section 145 of the Delaware General
Corporation Law, regardless of whether such Indemnitee ultimately is determined
to be entitled to such indemnification, advance expense payment or insurance
recovery, as the case may be; or

 

                          b.     Claims Under Section 16(b).  To indemnify any
Indemnitee for expenses and the payment of profits arising from the purchase and
sale by such Indemnitee of securities in violation of Section 16(b) of the
Exchange Act or any similar successor statute; or

 

                          c.     Claims Excluded Under Section 145 of the
Delaware General Corporation Law.  To indemnify any Indemnitee if
indemnification is expressly prohibited by law, subject to the right of the
Indemnitee to challenge such determination pursuant to Section 1(b).

 

                          d.     Claims Resulting from Willful Misconduct or
Fraud.  To indemnify or advance Expenses to any Indemnitee with respect to
Claims resulting from such Indemnitee’s willful misconduct or fraud on the part
of the Indemnitee.

 

                 9.     Period of Limitations.  No legal action shall be brought
and no cause of action shall be asserted by or in the right of the Company
against any Indemnitee or any Indemnitee’s estate, spouse, heirs, executors or
personal or legal representatives after the expiration of five (5) years from
the date of accrual of such cause of action, and any claim or cause of action of
the Company shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such five (5)-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, such shorter period shall govern.

 

                 10.    Construction of Certain Phrases.

 

                          a.     For purposes of this Agreement, references to
the “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including, without limitation, any constituent of a
constituent) absorbed in a consolidation or merger that, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if an Indemnitee
is or was a director, officer, employee, agent, control person, or fiduciary of
such constituent corporation, or is or was serving at the request of such
constituent corporation as a director, officer, employee, control person, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, each Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as each Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

6



--------------------------------------------------------------------------------

                          b.     For purposes of this Agreement, references to
“other enterprises” shall include, without limitation, employee benefit plans;
references to “fines” shall include, without limitation, any excise taxes
assessed on any Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company that imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or its
beneficiaries; and if any Indemnitee acted in good faith and in a manner such
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, such Indemnitee shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

                          c.     For purposes of this Agreement a “Change in
Control” shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, (A) who is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing ten percent (10%) or more of the
combined voting power of the Company’s then outstanding Voting Securities (as
defined in Section 10(f) hereof), increases his beneficial ownership of such
securities by five percent (5%) or more over the percentage so owned by such
person, or (B) becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Exchange Act), directly or indirectly, of securities of the Company
representing more than twenty percent (20%) of the total voting power
represented by the Company’s then outstanding Voting Securities, (ii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation other than a merger or consolidation that would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least eighty
percent (80%) of the total voting power represented by the Voting Securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of transactions) all or substantially
all of the Company’s assets.

 

                          d.     For purposes of this Agreement, “Independent
Legal Counsel” shall mean an attorney or firm of attorneys, selected in
accordance with the provisions of Section 2(e) hereof, who shall not have
otherwise performed services for the Company or any Indemnitee within the last
three (3) years (other than with respect to matters concerning the right of any
Indemnitee under this Agreement, or of other indemnitees under similar indemnity
agreements).

 

                          e.     For purposes of this Agreement, a “Reviewing
Party” shall mean any appropriate person or body consisting of a member or
members of the Company’s Board of Directors or any other person or body
appointed by the Board of Directors who is not a party to the particular Claim
for which the Indemnitees are seeking indemnification, or Independent Legal
Counsel.

 

                          f.     For purposes of this Agreement, “Voting
Securities” shall mean any securities of the Company that vote generally in the
election of directors.

7



--------------------------------------------------------------------------------

                 11.    Amendment and Termination. Any term hereof may be
amended (either generally or in a particular instance and either retroactively
or prospectively) only with the written consent of (a) the Company; and (b) each
Indemnitee, if any, adversely affected by such amendment.  Any amendment so
effected shall be binding upon the Company and all Indemnitees and all of their
respective successors and assigns whether or not such person or entity entered
into or approved such amendment or waiver.  The observance of any term hereof
may be waived by a party with respect to its own interests (either generally or
in a particular instance and either retroactively or prospectively) only with
the written consent of the party so waiving the observance of such term.  In no
event shall such waiver of any rights hereunder constitute the waiver of such
rights in any future instance unless the waiver so specifies in writing.
Notwithstanding anything to the contrary in this Agreement, the Company may add
additional Indemnitees at any time to this Agreement without the consent of any
other Indemnitee.

 

                 12.    Attorneys’ Fees.  In the event that any action is
instituted by an Indemnitee under this Agreement or under any liability
insurance policies maintained by the Company to enforce or interpret any of the
terms hereof or thereof, any Indemnitee shall be entitled to be paid all
Expenses incurred by such Indemnitee with respect to such action, regardless of
whether such Indemnitee is ultimately successful in such action, and shall be
entitled to the advancement of Expenses with respect to such action, unless, as
a part of such action, a court of competent jurisdiction over such action
determines that each of the material assertions made by such Indemnitee as a
basis for such action was not made in good faith or was frivolous.  In the event
of an action instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement, the Indemnitee shall be
entitled to be paid all Expenses incurred by such Indemnitee in defense of such
action (including, without limitation, costs and expenses incurred with respect
to such Indemnitee’s counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action,
unless, as a part of such action, a court having jurisdiction over such action
determines that each of such Indemnitee’s material defenses to such action was
made in bad faith or was frivolous.

 

                 13.    Binding Effect.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including, without limitation, any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives.

 

                 14.    Choice of Law.  This Agreement shall be governed by and
its provisions construed and enforced in accordance with the laws of the State
of Delaware, as applied to contracts between Delaware residents, entered into
and to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

 

                 15.    Consent to Jurisdiction.  The Company and each
Indemnitee each hereby irrevocably consents to the jurisdiction of the courts of
the State of Delaware for all purposes in connection with any action or
proceeding that arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be commenced, prosecuted and
continued only in the Court of Chancery of the State of Delaware in and for New
Castle County, which shall be the exclusive and only proper forum for
adjudicating such a claim.

 

                 16.    Corporate Authority.  The Board of Directors of the
Company and its stockholders have approved the terms of this Agreement.

 

                 17.    Counterparts.  This Agreement may be executed in one (1)
or more counterparts, each of which shall constitute an original.

8



--------------------------------------------------------------------------------

                 18.    Integration and Entire Agreement.  Subject to Section
3(b), this Agreement sets forth the entire understanding between the parties
hereto and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto.

 

                 19.    No Construction as Employment Agreement.  Nothing
contained in this Agreement shall be construed as giving any Indemnitee any
right to be retained in the employ of the Company or any of its subsidiaries.

 

                 20.    Notice.  All notices and other communications required
or permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given (i) two (2) days after deposit with the
U.S. Postal Service or other applicable postal service, if delivered by first
class mail, postage prepaid, (ii) upon delivery, if delivered by hand, (iii) one
(1) business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, or (iv) one (1) day after the
business day of delivery by facsimile transmission, if deliverable by facsimile
transmission, with copy by first class mail, postage prepaid, and shall be
addressed if to the Indemnitees, at each Indemnitee’s address as set forth
beneath the Indemnitees’ signatures to this Agreement and if to the Company at
the address of its principal corporate offices (Attention:  Secretary) or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto.

 

                 21.    Severability.  The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including, without
limitation, any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

                 22.    Subrogation.  In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of an Indemnitee who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

 

                 23.    Successors and Assigns.  The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to each Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. 
This Agreement shall continue in effect with respect to Claims relating to
Indemnifiable Events regardless of whether any Indemnitee continues to serve as
a director, officer, employee, agent, controlling person, or fiduciary of the
Company or of any other enterprise, including, without limitation, subsidiaries
of the Company, at the Company’s request.

[Signature Pages Follow]

9



--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on and as of the day and year first written above.

 

SIRNA THERAPEUTICS, INC.:

 

 

 

 

 

 

By:

/s/ HOWARD W. ROBIN

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Howard W. Robin

 

 

Title:

President & CEO

 

 

Address:

2950 Wilderness Place
Boulder, Colorado 80301

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

/s/ R. SCOTT GREER

 

 

 

--------------------------------------------------------------------------------

 

 

 

R. Scott Greer

 

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT